Citation Nr: 1229986	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether a timely Notice of Disagreement (NOD) was received on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, claimed as peptic ulcer disease.  

2.  Whether a timely Notice of Disagreement (NOD) was received on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee arthritis. 

4.  Whether a timely Notice of Disagreement (NOD) was received on the issue of entitlement to service connection for nose bleeds. 



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1963 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, claimed as peptic ulcer disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO issued a decision in September 2004 denying the claim for a bilateral foot disability finding that no new and material evidence had been received.  Notice was sent that month.  

2.  The RO denied the issues regarding nosebleeds and whether new and material evidence had been received to reopen a claim for service connection for a bilateral knee disorder in October 2005 and notice was sent on November 2, 2005.  

3.  The Veteran filed a notice of disagreement that was received on November 29, 2006, which was greater than one year after receiving notice of both decisions.  The NOD addressed the claims for a bilateral knee disorder and nosebleeds; it did not discuss the bilateral foot disorder.  


CONCLUSIONS OF LAW

1.  A timely NOD was not filed in response to the decision of September 2004 denying the request to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).

2.  A timely NOD was not filed in response to decision of October 2005 denying the request to reopen the claim for service connection for a bilateral knee disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).

3.  A timely NOD was not filed in response to decision of October 2005 denying the claim of entitlement to service connection for nosebleeds.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the record shows that the RO issued a decision in September 2004 denying the Veteran's request to reopen the claim for service connection for a bilateral foot disability.  Notice was sent that month.  The RO denied the issues regarding entitlement to service connection for nosebleeds and whether new and material evidence had been received to reopen a claim of entitlement to service connection for a bilateral knee disorder in October 2005 and notice was sent on November 2, 2005.  The Veteran filed a notice of disagreement that was received on November 29, 2006.  The NOD did not discuss the bilateral foot disorder.  The RO issued a statement of the case on all three issues.  The central issue on appeal is whether the Veteran's November 29, 2006 NOD was timely filed. 

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

 "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  See id. at 561-62.  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  

The NOD must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another Department of Veterans Affairs office.  In that case, the NOD or Substantive Appeal must be filed with the Department of Veterans Affairs office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

The NOD must be filed at the agency of original jurisdiction within one year from the date that that agency mailed notice of the determination to the Veteran.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).   Whether a NOD has been timely filed is an appealable issue.  38 C.F.R. § 19.34.  

In the present case, the facts are not in dispute.  The claims file shows that the decisions on appeal were issued in September 2004 and October 2005.  The decisions informed the Veteran of his appellate rights, including that an appeal must be filed within one year of the decisions.  He did not timely appeal the decisions.  The November 29, 2006 was filed after the one year period had expired.  

A timely filed NOD is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  Thus the Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the evidence, the Veteran's appeal must be denied.  

In April 2010, the Board notified the Veteran that his NOD as to those issues were untimely and provided the pertinent laws and regulations to him at that time.  He was provided 60 days to request a hearing or submit evidence and argument concerning the timeliness of his NOD.  He was informed that he had 60 days to respond and that if he did not wish a hearing, the Board would proceed with adjudication on the matter.  He was provided with the pertinent laws and regulations at that time since a statement of the case had not been issued previously.  He was informed that it was possible that the Board's consideration of this matter could result in dismissal.  He responded that he wanted a hearing.  The case was remanded to afford him the hearing.  He wrote in a July 2012 statement that he admitted that the NOD was late and that there was no legal basis for the NOD to be late.  He stated that he elected not to address the Board regarding the reason that the NOD was late.  The Veteran filed an NOD on November 26, 2011, that addressed the claims for a bilateral knee disorder and nosebleeds; it did not discuss the bilateral foot disorder, and he does not contend that his NOD was timely filed for the issues in question.  Therefore as discussed above, the claims will be dismissed.  

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In the present case, the facts are not in dispute.  The law and not the evidence is dispositive of this appeal.  Therefore, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 


ORDER

As a timely NOD with regard to the rating action of September 2004 denying the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder has not been received, the claim is dismissed.  

As a timely NOD with regard to the rating action of October 2005 denying the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder has not been received, the claim is dismissed.  

As a timely NOD with regard to the rating action of October 2005 denying the claim for service connection for nosebleeds has not been received, the claim is dismissed.    


REMAND

As noted above, the case was remanded in September 2010 by the Board to afford the Veteran a hearing.  The RO was to schedule the Veteran for a hearing and then readjudicate the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder.  The Veteran withdrew his request for a hearing in July 2012.  The issue regarding the gastrointestinal disorder has not yet been addressed. 

In the September 2010 remand, the Board stated that a January 1997 Board decision denied a claim for a gastrointestinal disability.  In so doing, it was noted that the Board considered whether a chronic ulcer disability had been incurred in or aggravated by service, ultimately concluding that chronic peptic ulcer disease had been diagnosed prior to service and had not been aggravated in service.  It was pointed out that the RO failed to consider whether reopening was warranted for the peptic ulcer claim, and that regardless of the RO's decision to reopen the claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted. (See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  The Board stated that it could not proceed to consider whether new and material evidence has been submitted without creating the possibility of prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board remanded so that the RO could address reopening of the peptic ulcer claim in the first instance.  

The RO has not readjudicated the issue concerning reopening of the peptic ulcer claim in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the petition to reopen the claim for service connection for peptic ulcer disease.  

2.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


